Exhibit 10.12




MANAGEMENT AGREEMENT




This Management Agreement (the “Agreement”) entered into on February 13, 2012,
and made effective as of the 13th day of February, 2012, (the “Effective Date”)
by and between Sunpeaks Ventures, Inc., a Nevada corporation (the “Company”) and
Mackie Barch (“Mr. Barch”).




RECITALS:




WHEREAS, Mr. Barch has expertise in the areas of corporate management, finance,
investment and other matters relating to the business of the Company; and




WHEREAS, the Company desires to avail itself of the expertise of Mr. Barch in
the aforesaid areas, in which it acknowledges the expertise of Mr. Barch.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:




1. Appointment.




The Company hereby appoints Mr. Barch to render the advisory and consulting
services described in Section 2 hereof for the term of this Agreement.




2. Services.




During the term of this Agreement, Mr. Barch shall render to the Company, as the
Company’s Chief Executive Officer, President, Chief Financial Officer, Secretary
and as a Director (the “Services”) in relation to the operations of the Company,
strategic planning, and financial oversight and including, without limitation,
advisory and consulting services in relation to the selection, retention and
supervision of independent auditors, the selection, retention and supervision of
outside legal counsel, the selection, retention and supervision of financial
advisors or consultants and the structuring and implementation of equity
participation plans, employee benefit plans and other incentive arrangements for
certain key executives of the Company.




3. Fees.




In consideration of the performance of the Services contemplated by Section 2
hereof, the Company agrees to pay to Mr. Barch an aggregate fee (the “Fee”) of
$1,000 per calendar month.




4. Out-of-Pocket Expenses




In addition to the compensation payable to Mr. Barch pursuant to Section 3
hereof, the Company shall, at the direction of Mr. Barch, pay directly, or
reimburse Mr. Barch for his reasonable Out-of-Pocket Expenses. For the purposes
of this Agreement, the term “Out-of-Pocket Expenses” shall mean the amounts
actually paid by Mr. Barch in cash in connection with his performance of the
Services, including, without limitation, reasonable (i) fees and disbursements
(including, underwriting fees) of any independent auditors, outside legal
counsel, consultants, investment bankers, financial advisors and other
independent professionals and organizations, (ii) costs of any outside services
or independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Mr. Barch to the
Company of the statement in connection therewith.





--------------------------------------------------------------------------------




5. Indemnification




The Company will indemnify and hold harmless Mr. Barch from and against any and
all losses, costs, expenses, claims, damages and liabilities (the “Liabilities”)
to which Mr. Barch may become subject under any applicable law, or any claim
made by any third party, or otherwise, to the extent they relate to or arise out
of the performance of the Services contemplated by this Agreement or the
engagement of Mr. Barch pursuant to, and the performance by Mr. Barch of the
Services contemplated by, this Agreement. The Company will not be liable under
the foregoing indemnification provision to the extent that any loss, claim,
damage, liability, cost or expense is determined by a court, in a final judgment
from which no further appeal may be taken, to have resulted solely from the
gross negligence or willful misconduct of Mr. Barch. If Mr. Barch is reimbursed
hereunder for any expenses, such reimbursement of expenses shall be refunded to
the extent it is finally judicially determined that the Liabilities in question
resulted solely from the gross negligence or willful misconduct of Mr. Barch.




6. Termination




Unless sooner terminated pursuant to other provisions hereof, the Company agrees
to engage Mr. Barch for a one (1) year period beginning on the Effective Date,
and thereafter automatically extend the term of this Agreement for successive
one-year periods unless and until such time as either party shall give written
notice to the other at least 30 days prior to the expiration of the then current
term that no such automatic extension shall occur, in which event Mr. Barch’
engagement with the Company shall terminate on the expiration of the then
current term. The provisions of Sections 5, 7 and 8 and otherwise as the context
so requires shall survive the termination of this Agreement.




7. Other Activities




Nothing herein shall in any way preclude Mr. Barch from engaging in any business
activities or from performing services for his own account or for the account of
others, including for companies that may be in competition with the business
conducted by the Company.




8. General.




(a) 

No amendment or waiver of any provision of this Agreement, or consent to any
departure by either party from any such provision, shall be effective unless the
same shall be in writing and signed by the parties to this Agreement, and, in
any case, such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.




(b) 

This Agreement and the rights of the parties hereunder may not be assigned
without the prior written consent of the parties hereto; provided, however, that
Mr. Barch may assign or transfer his duties or interests hereunder to an
affiliate at the sole discretion of Mr. Barch.




(c) 

This Agreement shall constitute the entire agreement between the parties with
respect to the subject matter hereof, and shall supersede all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.




(d) 

This Agreement shall be governed by, and enforced in accordance with, the laws
of the State of Nevada (excluding the choice of law principles thereof). The
parties to this Agreement hereby agree to submit to the non-exclusive
jurisdiction of the federal and state courts located in the state of Nevada in
any action or proceeding arising out of or relating to this Agreement.




(e) 

This Agreement may be executed in two or more counterparts, and by different
parties on separate counterparts. Each set of counterparts showing execution by
all parties shall be deemed an original, and shall constitute one and the same
instrument.




(f)

The waiver by any party of any breach of this Agreement shall not operate as or
be construed to be a waiver by such party of any subsequent breach.





2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.




 

 

 

 

 

 

 

Sunpeaks Ventures, Inc.

 

 

 

 

 

 

 

/s/ Scott Beaudette

 

 

Name: Its:

 

Scott Beaudette

President

 

 

 

 

 

 

 

 /s/ Mackie Barch

 

 

Mackie Barch








3


